Citation Nr: 1526889	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Waco, Texas.

In July 2010, the Veteran presented testimony at a hearing conducted by RO personnel.  In March 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Waco, Texas.  Transcripts of both hearings are associated with the claims file.

The Board notes that in 2012, the issue regarding service connection for PTSD was recharacterized as service connection for an acquired psychiatric condition, to include PTSD pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded this case for additional development in May 2012  so that the Veteran could be provided with VA examinations to address the etiology of the Veteran's claimed acquired psychiatric disorders and lumbar spine disability.  The case has been returned to the Board for appellate review.

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claims were previously remanded in order to obtain outstanding VA treatment records, Social Security Administration (SSA) records, and examinations with opinions regarding the etiology of the Veteran's claimed disabilities.  Pursuant to the May 2012 Board Remand, SSA records were obtained and associated with the electronic record, and examinations were conducted in December 2012.

Although some VA treatment records prior to 2008 and from 2011 to March 2012 were associated with the claims file, only the VA treatment records submitted by Social Security Administration contained VA treatment records dated prior to 2008.  The record does not reflect that any additional VA treatment records prior to 2008 were sought or obtained from VA.  Specifically, the October 2008 VA clinician references a December 2004 and February 2006 VA treatment record which are not of record.  VA treatment records received from SSA reflect that the Veteran received treatment from the VA North Texas HCS in addition to the Dallas VAMC.  Thus on remand, outstanding VA treatment records from the VA North Texas HCS as well as Dallas VAMC should be obtained, to include VA treatment records dated prior to 2008.

The Veteran was afforded VA examinations in December 2012.  However, on review, the rationale for the opinions are inadequate.  

Regarding the Veteran's claim for an acquired psychiatric disorder, the VA examiner indicated that the Veteran was first diagnosed with schizoaffective disorder in August 2008.  He also stated that the Veteran was not treated for mental health problems earlier than 5 years prior.  However, he does not discuss the Veteran's earlier complaints of depression as noted in the VA treatment records received from SSA.  See April 2003 VA treatment record.  

Regarding the Veteran's claimed spine disability, the Veteran testified that he was receiving current VA treatment for a chronic back disability and there is a notation of a complaint of back pain in service.  The Veteran's service treatment records note complaints of back pain in December 1978 after digging a ditch.  At that time, the examiner noted an assessment of muscle strain.  The Veteran has contended that he has ongoing back problems since the time of his in-service incident.  VA treatment records also reflect complaints of back pain following an incident in November 2008. 

While the December 2012 VA examiner provided the opinion that the Veteran's current spine disability was less likely as not etiologically related to service, it is appears that the Veteran's in-service complaints /injuries and complaints of pain since service were not considered.  Specifically, the examiner stated that there were no STRs (service treatment records) dealing with any spine problems.  In short, the VA examiner's opinion does not appear to consider back complaints noted in service, nor the Veteran's reported history of ongoing back pain since service.  Thus, remand for addendum opinion is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304-305 (2008).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the May 2012 Board Remand, specifically to obtain outstanding VA treatment records and an adequate medical opinions regarding the etiology of the Veteran's claimed disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Make as many requests as are necessary to obtain any outstanding VA treatment records, dated prior to 2008 and from March 2012 to the present, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Associate any records received with the claims file, as well as any negative responses to requests for records. 

2.  Then return the entire claims file to the December 2012 VA psychiatric examiner for an opinion as to the etiology of the Veteran's claimed acquired psychiatric disorder.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  The entire claims file must be reviewed by the examiner.  A note that it was reviewed should be included in the report.  If the clinician determines that an examination is necessary in order to respond to the questions below, such should be scheduled.  

The examiner is directed to consider the Veteran's reported history of psychiatric symptoms in service.  For the purposes of the examination, the Veteran's service treatment records do not show treatment for psychiatric complaints in service; psychiatric clinical findings were normal at service separation; however, on the report of medical history at service separation, the Veteran reported a history of nervous trouble and elaborated that he was a nervous individual.  The examiner found that no treatment was indicated or sought. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current psychiatric condition is causally or etiologically related to the Veteran's active service.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors, supporting the diagnosis.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Return the entire claims file to the December 2012 VA spine examiner for an addendum opinion regarding the etiology of the Veteran's back condition.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  The entire claims file must be reviewed by the examiner.  A note that it was reviewed should be included in the report.  If the clinician determines that an examination is necessary in order to respond to the questions below, such should be scheduled.  

The examiner is directed to consider the Veteran's reported history of a back injury in service.  For the purposes of the examination, the Veteran's service treatment records show a December 12, 1978 complaint of pain in the upper back for one day after digging a ditch.  The Veteran's spine was clinically normal at service separation, and the Veteran reported no history of recurrent back pain.  The Veteran now contends that he fell off the back of a fire truck during service and has experienced back pain ever since. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current lumbar spine condition is causally or etiologically related to the Veteran's active service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  Thereafter, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the service connection claims on appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




